DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/26/2018.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/24/2020 and 03/22/2019 have been considered by the examiner; and IDS submitted 08/13/2021 and 09/08/2021 has been considered by the examiner.
Response to Arguments
Applicant’s remarks and amendments filed 10/01/2021 has been fully considered.

In response to the remarks directed to the rejection of claims under 35 USC § 103, applicant’s arguments have been fully considered but they are not persuasive.. 

Applicant argues, see pages 6-8 that the claimed elements directed to the use digital twins to represent imaging devices in a fleet are not disclosed by the cited references: Song et al. (US Pub. No. 2016/0247129, hereinafter ‘Song’) and  de Oliveira et al. (US Pub. No. 2019/0155709, hereinafter ‘Olive’).
The relevant claim limitations are:
Claim 1, 8, and 13 limitations: “ wherein the digital twin comprises a representation of an environment of at least one of the imaging devices in the fleet.”
 https://en.wikipedia.org/wiki/Digital_twin). The examiner cites the Olive for teaches imaging devices as physical systems that can be associated with virtual representations to server as digital representations of the imaging device physical object, in Olive: 0002 & in 0006-0007.
The Song and Olive references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information processing method and systems using learning algorithms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method for developing automatic failure analysis and evaluations of machine states, including medical imaging devices as disclosed by Olive with the method of information processing of a networked set of machines using model-based predictive maintenance techniques as disclosed by Song. One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Olive and Song in order to “provide a solution for automatic and improved analysis with respect to such system failures” (Olive, 0005); Doing so would provide “a failure analysis tool, which improves the sensitivity and/or specificity of failure analysis” (Olive, 0005). See full rejection below.
For at least these reasons, the rejection(s) under 35 U.S.C. § 103 is maintained. 

In response to the remarks directed to the rejection of dependent claims under 35 USC § 103, there were no deficiencies noted in the dependent claims and thus the rejections have been maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Pub. No. 2016/0247129, hereinafter ‘Song’) in view of de Oliveira et al. (US Pub. No. 2019/0155709, hereinafter ‘Olive’), and on further view of Park et al. (US Pub. No. 2019/0095644, hereinafter ‘Park’).

Regarding independent claim 1 limitations, Song teaches a non-transitory computer readable storage medium comprising instructions which, when executed, cause a machine to at least: (in 0063-0065: FIG. 11 illustrates an exemplary computing envi­ronment 1100 within which embodiments of the invention may be implemented. In some embodiments, the computing environment 1100 may be used to implement one or more of the computer devices describe herein… The computer system 1110 also includes a system memory 1130 coupled to the bus 1121 for storing information and instructions to be executed by processors 1120. The sys­tem memory 1130 may include computer readable storage media in the form of volatile and/or nonvolatile memory, such as read only memory (ROM) 1131 and/or random access memory (RAM) 1132…)
identify an … device based on at least one of contextual information or an … device identifier; determine at least one of a make, a model, or a modality of the … device; (claimed contextual information as monitored or detected information captured in associated with the physical machine and claimed modality as identifying information associated with the physical device recited for example, in 0006-0007: …The plurality of digital twins corre­sponds to a plurality of remotely located physical machines. Each respective digital twin [claimed identification of a device identifier with claimed model/modality as the device nameplate associated with a unique physical machine] comprises product nameplate data corresponding to a unique physical machine [claimed modality], one or more simulation models, and a database comprising run time logdata collected from sensors [claimed contextual information] associated with the unique physi­cal machine. In some embodiments, each respective digital twin further comprises a multimedia database which is con­figured to store maintenance data [claimed contextual information] associated with the unique physical machine and inspection data associated with the unique physical machine.; And capturing claimed modality as corresponding conditions of the physical machine, in 0008: In some embodiments of the aforementioned sys­tem, each respective digital twin comprises a web service interface configured to facilitate communication between the respective digital twin and one or more remote devices. In these embodiments, the system may further include a mobile device interface configured to facilitate monitoring of the plurality of remotely located physical machines via the plu­rality of digital twins… In some embodiments, each respective digital twin is configured to calculate a domain-specific Condition Index (CI) value cor­responding to conditions of the unique physical machine corresponding to the respective digital twin. The digital twins may use an observer block operation within their respective simulations to calculate the domain-specific CI value.; Examiner notes applicant specification discloses modality as different machines/devices, in SPEC ¶0018)
when there is a fleet of … devices corresponding to the at least one of the make, the model, or the modality, store error information corresponding to an issue of the … device in correspondence with the fleet and update a digital twin corresponding to the fleet based on the error information, (claimed fleet as a plurality of physical machines, as claimed devices and claimed error information as stored run-time log data associated with the plurality of physical machines, in 0006-0009: The plurality of digital twins corre­sponds to a plurality of remotely located physical machines. Each respective digital twin comprises product nameplate data corresponding to a unique physical machine, one or more simulation models, and a database comprising run time log data collected from sensors associated with the unique physi­cal machine... The system may also include a sensor interface configured to facilitate transfer of the run time log data from plurality of physical machines to the plurality of digital twins [claimed hen there is a fleet of … devices corresponding to the at least one of the make, the model, or the modality, store error information corresponding to an issue of the … device in correspondence with the fleet and update a digital twin corresponding to the fleet based on the error information]…The computer system receives sensor data from the physical machine and stores that data in association with the digital twin. The computer system may then identify one or more required maintenance tasks for the physical machine and send a notification of the one or more required maintenance tasks to an operator device; And digital twins and neural network for modeling device operations and data including the claimed updating based on error information corresponding to detected fault as claimed issue, in 0025-0026: … When the faults are found, the system energy performance often already degraded from the normal and significant energy has been wasted. However, using a DT architecture, machines can be checked automati­cally or manually on a much more frequent basis which, in turn, results in quicker fault detection [claimed issue]. Additionally, the detailed information provided by each DT can form the basis for simulations which help develop predictive maintenance procedures based on how individual machines operate under real-world conditions. Briefly, a DT is a digital version of a machine. Once created, the DT can be used to represent the machine in a digital representation of a real world system. The DT is created such that it is identical in form and behavior of the corresponding machine… For example, sensors may be placed on the machine to capture real-time (or near real-time) data from the physical object to relay it back to a remote DT [claimed store error information corresponding to an issue of the … device in correspondence with the fleet and update a digital twin corresponding to the fleet based on the error information]…; And digital twins for building model based machine predictive maintenance, in 0006: According to some embodiments, a system for using digital twins for scalable, model-based machine predic­tive maintenance comprises a plurality of digital twins and a simulation platform. The plurality of digital twins corre­sponds to a plurality of remotely located physical machines. Each respective digital twin comprises product nameplate data corresponding to a unique physical machine, one or more simulation models…; Examiner notes fleet disclosed as a group of similar machines in SPEC ¶0023)
wherein the digital twin comprises a representation of an environment of at least one of the … devices in the fleet; (in 0011: According to other embodiments, a system for using a digital twin for scalable machine maintenance includes an embedded computing sensor co-located with a physical machine and a digital twin of the physical machine located at the data center… The digital twin of the physical machine is configured to identify one or more required maintenance tasks for the physical machine based on the monitoring data, and send a notification of the one or more required maintenance tasks to an operator device.; And the fleet comprising the set group of DTs associated with plurality physical device, in 0006: … a system for using digital twins for scalable, model-based machine predic­tive maintenance comprises a plurality of digital twins and a simulation platform. The plurality of digital twins [claimed wherein the digital twin comprises a representation of an environment of at least one of the … devices in the fleet] corre­sponds to a plurality of remotely located physical machines [claimed fleet of devices as physical machines]. Each respective digital twin comprises product nameplate data corresponding to a unique physical machine, one or more simulation models, and a database comprising run time log data collected from sensors associated with the unique physi­cal machine…)
deploy the digital twin to a device of a technician; (end user performing machine maintenance, as claimed technician access to deployed digital twins to retrieve operational information, in 0025: … The use of DTs [claimed deploy the digital twin to a device of a technician for resolving maintaince issues], abstracts information relevant to machine maintenance from the underlying data and simulation model management infra­structure. This allows end users to perform machine mainte­nance more efficiently by having access to detailed informa­tion regarding past, current, and predicted machine operations [deploy the digital twin to a device of a technician]… When the faults are found, the system energy performance often already degraded from the normal and significant energy has been wasted. However, using a DT architecture, machines can be checked automati­cally or manually on a much more frequent basis which, in turn, results in quicker fault detection...)
and when the issue has been identified in the fleet more than a threshold number of times: flag the issue; and transmit a warning corresponding to the flag. (notification as claimed warning corresponding to maintenance task as claimed identified flagged issue, in 0010-0011: … In other embodi­ments, the method further includes executing the simulation model on the computer system using a plurality of simulation engines operating in parallel to identify the one or more required maintenance tasks… The embedded computing sensor is config­ured to collect monitoring data from the physical machine and transfer the monitoring data to a data center. The digital twin of the physical machine is configured to identify one or more required maintenance tasks for the physical machine based on the monitoring data, and send a notification of the one or more required maintenance tasks to an operator device.; And claimed identified issue as fault detected from operational information occurring at least one time for detection more than zero, in 0025: … The use of DTs, abstracts information relevant to machine maintenance from the underlying data and simulation model management infra­structure. This allows end users to perform machine mainte­nance more efficiently by having access to detailed informa­tion regarding past, current, and predicted machine operations… When the faults are found, the system energy performance often already degraded from the normal and significant energy has been wasted. However, using a DT architecture, machines can be checked automati­cally or manually on a much more frequent basis which, in turn, results in quicker fault detection…)
	
	While Song teaches the use of model-based machine predictive maintenance using a plurality of digital twins corresponding to a plurality of remotely located physical machines. Song does not expressly disclose the plurality of physical machines as imaging devices.
	Olive teaches the plurality of physical machines as imaging devices, claimed image devices as monitored plurality of devices as depicted in Fig. 1, in 0042:  FIG. 1 shows an overview of a system 1 for automatic analysis of an operating state of a medical imag­ing device, like an MR device D. The analysis includes automatic failure or error diagnosis without any human interaction (of a service technician). In case of a failure, the cause and source of the detected failure should be identified automatically by the system, based on learned data of a trained artificial neural network (ANN)…
In addition, Olive teaches modality as a system comprising a plurality of subcomponents that can be monitored, in 0002: MR scanners as one type of medical imaging modality are complex systems composed of hundreds of subcomponents, which are very sensitive to environmental changes and must be constantly monitored… And the make/model captured by the meta  data and text data associated medical imaging apparatus, in 0006-0007: According to a first aspect of the invention relates to a method for automatic failure analysis (error evaluation) in order to provide a result of the automatic failure analysis, which in case of a failure identifies a cause of the failure of a medical imaging apparatus (e.g. an MR scanner) during operation, …  Input data are read into a computer, which may be raw data or image data, acquired by the imaging apparatus in question…
The Song and Olive references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information processing method and systems using learning algorithms.

One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Olive and Song in order to “provide a solution for automatic and improved analysis with respect to such system failures” (Olive, 0005); Doing so would provide “a failure analysis tool, which improves the sensitivity and/or specificity of failure analysis” (Olive, 0005).
Additionally, while the combination of Song and Olive infer the use of digital twins for representing physical devices as a fleet (e.g. group/plurality of physical devices) and that physical devices include a plurality of imaging devices as noted above, Park expressly teaches the use of digital twins in representing imaging devices. (in 0185: In some embodiments, registration service 704 can be configured to create a virtual representation ( e.g., "digital twins" or "shadow records") of each object entity (e.g., person, room, building subsystem, device, and the like) in the building within Cloud building management platform 620. In some embodiments, the virtual representations are smart entities that include attributes defining or character­izing the corresponding object and are associated to the corresponding object entity via relational entities defining the relationship of the object and the smart entity represen­tation thereof… For example, the shadow record may be created as a type of data entity that is related to a linked data entity corresponding to the dynamic attribute of the object entity (e.g., the person, room, building subsystem, device, and the like)…; And the representations as imaging devices as depicted in Fig. 1, in 0078: In some embodiments, IoT devices may include sensors or sensor systems. For example, IoT devices may include…, imaging devices,….and/or any other type of sensors or sensing systems.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method for developing automatic information retrieval and processing algorithms using digital twins of physical systems, including imagine devices s as disclosed by Park with the method of information processing of a networked set of machines using model-based predictive maintenance techniques collectively disclosed by Song and Olive.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Park, Olive and Song in order to provide virtual representations to “maintain shadow copies of the object entities with versioning information so that entity service can store not only the most recent update of an attribute ( e.g., a dynamic attribute) associated with the object, but records of previous states of the attributes ( e.g., dynamic attributes) and/or entities” (Park, 0185); Doing so would provide a “shadow entity [that] may be used to determine additional analytics for the data point of the dynamic attribute” from the physical devices represented by the digital twin (Park, 0185).

Regarding claim 2, the rejection of claim 1 is incorporated and Song in combination with Olive Park teaches the computer readable storage medium of claim 1, wherein the instructions cause the machine to identify the … device based on contextual information by comparing the contextual information to stored data in a database, the stored data correlating contextual information to … device identifiers. (claimed identification process in 0008: … In some embodiments, each respective digital twin is configured to calculate a domain-specific Condition Index (CI) value cor­responding to conditions [the stored data correlating contextual information to imaging device identifiers] of the unique physical machine corresponding to the respective digital twin [claimed identify the imaging device based on contextual information]. The digital twins may use an observer block operation within their respective simulations to calculate the domain-specific CI value.; And storing contextual information in a data log and claimed comparisons as perform comparisons to detect maintaince task from stored data, in  0009: …The digi­tal twin may be based, for example, on one or more of a manual associated with the physical machine or a datasheet associated with the physical machine received from the physical machine's original equipment manufacturer. The computer system receives sensor data from the physical machine and stores that data in association with the digital twin. The computer system may then identify one or more required maintenance tasks for the physical machine and send a notification of the one or more required maintenance tasks to an operator device.)
	
Regarding claim 3, the rejection of claim 1 is incorporated and Song in combination with Olive Park teaches the computer readable storage medium of claim 1, when there is not a fleet of imaging devices corresponding to the at least one of the make, the model, or the modality, generate a digital twin based on the at least one of the make, the model, or the modality. (generating a new unique identification associated with a new digital twin when there is not a fleet corresponding to the ID as claimed new fleet of a plurality of physical machines, as claimed devices and claimed error information as stored run-time log data associated with the plurality of physical machines, in 0006-0009: The plurality of digital twins [claimed generate a digital twin using the plurality of generated digital twins] corre­sponds to a plurality of remotely located physical machines. Each respective digital twin comprises product nameplate data corresponding to a unique physical machine, one or more simulation models, and a database comprising run time log data collected from sensors associated with the unique physi­cal machine... The system may also include a sensor interface configured to facilitate transfer of the run time log data from plurality of physical machines to the plurality of digital twins…The computer system receives sensor data from the physical machine and stores that data in association with the digital twin. The computer system may then identify one or more required maintenance tasks for the physical machine and send a notification of the one or more required maintenance tasks to an operator device; digital twins and neural network as individual claimed model for modeling device operations and data including the claimed error information, in 0026: Briefly, a DT is a digital version of a machine. Once created, the DT can be used to represent the machine in a digital representation of a real world system. The DT is created such that it is identical in form and behavior of the corresponding machine [claimed generate a digital twin based on the at least one of the make, the model, or the modality]…; where new fleets as added by loading data for a creating a digital twin, in 0033: The OEM 315 are the manufactures of the Machines 335 at the Site 305. These manufactures can provide machine information such as the datasheet, user manual, etc., associ­ated with the device... In some embodiments, the OEM 315 may also provide simulation models which are used in creation of the DT…. For example, in some embodiments, an Application Program Interface (API) is used to allow the Control Engineer 325 to create software programs for creating DT objects or data structures. These objects or data structures can be created locally and then uploaded to the Data Center 310 or, alterna­tively, the API may allow remote creation of the objects or data structures…)
	Additionally Olive teaches physical machines as imaging devices, claimed image devices as monitored plurality of devices as depicted in Fig. 1, in 0042:  FIG. 1 shows an overview of a system 1 for automatic analysis of an operating state of a medical imag­ing device, like an MR device D. The analysis includes automatic failure or error diagnosis without any human interaction (of a service technician). In case of a failure, the cause and source of the detected failure should be identified automatically by the system, based on learned data of a trained artificial neural network (ANN)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Song and Olive for the same reasons disclosed above.

Regarding claim 4, the rejection of claim 1 is incorporated and Song in combination with Olive Park teaches the computer readable storage medium of claim 1, wherein the instructions cause the machine to select the digital twin corresponding to the fleet. (claimed selection as selecting claimed digital twin (DT) for automatic or manual checking using DT, in 0025: … The use of DTs, abstracts information relevant to machine maintenance from the underlying data and simulation model management infra­structure. This allows end users to perform machine mainte­nance more efficiently by having access to detailed informa­tion regarding past, current, and predicted machine operations...  In traditional reactive maintenance methods, field engineers fix problems after faults are detected. When the faults are found, the system energy performance often already degraded from the normal and significant energy has been wasted. However, using a DT architecture, machines can be checked automati­cally or manually on a much more frequent basis which, in turn, results in quicker fault detection...)

Regarding claim 5, the rejection of claim 4 is incorporated and Song in combination with Olive Park teaches the computer readable storage medium of claim 4, wherein the instructions cause the machine to predict solutions to the issue by testing the digital twin. (claimed issue as the detected fault conditions to develop predictive maintenance as claimed predictive solutions, in 00025: The following disclosure describes the present invention according to several embodiments directed at meth­ods, systems, and apparatuses related to using digital twins (DTs) for energy efficient asset maintenance. The use of DTs, abstracts information relevant to machine maintenance from the underlying data and simulation model management infra­structure... When the faults are found, the system energy performance often already degraded from the normal and significant energy has been wasted. However, using a DT architecture, machines can be checked automati­cally or manually on a much more frequent basis which, in turn, results in quicker fault detection. Additionally, the detailed information provided by each DT can form the basis for simulations [claimed testing a digital twin] which help develop predictive maintenance [claimed instructions cause the machine to predict solutions] procedures based on how individual machines operate under real-world conditions.)

Regarding claim 6, the rejection of claim 4 is incorporated and Song in combination with Olive Park teaches the computer readable storage medium of claim 4, wherein the instructions cause the machine to transmit the digital twin to the device of the technician. (end user performing machine maintenance, as claimed technician access to transmit a digital twin to retrieve operational information, in 0025: … The use of DTs, abstracts information relevant to machine maintenance from the underlying data and simulation model management infra­structure. This allows end users to perform machine mainte­nance [claimed technician] more efficiently by having access to detailed informa­tion regarding past, current, and predicted machine operations… When the faults are found, the system energy performance often already degraded from the normal and significant energy has been wasted. However, using a DT architecture, machines can be checked automati­cally or manually on a much more frequent basis which, in turn, results in quicker fault detection...)

Regarding claim 7, the rejection of claim 1 is incorporated and Song in combination with Olive Park teaches the computer readable storage medium of claim 1, wherein the warning includes the contextual information. (claimed warning as notification including claimed contextual information as maintenance task based on monitored information, in 0011: …The embedded computing sensor is config­ured to collect monitoring data from the physical machine and transfer the monitoring data to a data center. The digital twin of the physical machine is configured to identify one or more required maintenance tasks for the physical machine based on the monitoring data, and send a notification of the one or more required maintenance tasks [including claimed contextual information] to an operator device.)
Additionally Olive teaches warning notification including contextual information, in  0019-0023: …The automatic failure analyzer has an input interface,  adapted  to read input data, including  raw data or image  data, acquired  by  the  imaging  device,  a  calculation processor configured to calculate a set of  performance indicators in the input data, a trained neural network system, which may be stored  in  a  memory  and  which  provides  a correlation  between  performance indicators and possible failure  sources or failure states, and an output  interface, which provides result data for the operation of the medical imaging device… For  example,  the  failure  analysis  may  provide  the indicating that up to now, no failure exists but in the result, near  future  a  failure  may  be  expected,   e.g.  due to an over-utilization of specific resources [warning notification including contextual information].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Song and Olive for the same reasons disclosed above.
	
Regarding independent claim 8 limitations, Song teaches an apparatus comprising: 
a machine identifier to:  (claimed machine identifier as software for executing claimed functions, in 0063-0065: … The computer system 1110 also includes a system memory 1130 coupled to the bus 1121 for storing information and instructions to be executed by processors 1120…)
identify an … device based on contextual information of the … device; determine at least one of a make, a model, or a modality of the … device based on the identification; (claimed contextual information as monitored or detected information captured in associated with the physical machine and claimed modality as identifying information associated with the physical device recited for example, in 0006-0007: …The plurality of digital twins corre­sponds to a plurality of remotely located physical machines. Each respective digital twin [claimed identification of a device identifier with claimed model/modality as the device nameplate associated with a unique physical machine] comprises product nameplate data corresponding to a unique physical machine [claimed modality], one or more simulation models, and a database comprising run time logdata collected from sensors associated [claimed contextual information] with the unique physi­cal machine. In some embodiments, each respective digital twin further comprises a multimedia database which is con­figured to store maintenance data associated with the unique physical machine and inspection data associated with the unique physical machine.; And capturing claimed modality as corresponding conditions of the physical machine, in 0008: In some embodiments of the aforementioned sys­tem, each respective digital twin comprises a web service interface configured to facilitate communication between the respective digital twin and one or more remote devices. In these embodiments, the system may further include a mobile device interface configured to facilitate monitoring of the plurality of remotely located physical machines via the plu­rality of digital twins… In some embodiments, each respective digital twin is configured to calculate a domain-specific Condition Index (CI) value cor­responding to conditions of the unique physical machine corresponding to the respective digital twin. The digital twins may use an observer block operation within their respective simulations to calculate the domain-specific CI value.; And claimed contextual information as data regarding the machine operations, in 0005: …The DT technology described herein may be used, for example, to provide manufacturers with dynamic, structured data regarding machine operations using full product-life-cycle data repositories and simulation models…; Examiner notes applicant specification discloses modality as different machines/devices in a plurality of machines, in SPEC ¶0018 )
when there is not a fleet of … devices corresponding to the at least one of the make, the model, or the modality, generate a new fleet corresponding to at least one of the make, the model, or the modality of the … device;- 80 -PATENT 20176/327683store error information corresponding to an issue of the … device in (generating a new unique identification associated with a new digital twin when there is not a fleet corresponding to the ID as claimed new fleet of a plurality of physical machines, as claimed devices and claimed error information as stored run-time log data associated with the plurality of physical machines, in 0006-0009: The plurality of digital twins [claimed new fleet modeled using the plurality of generated digital twins] corre­sponds to a plurality of remotely located physical machines. Each respective digital twin comprises product nameplate data corresponding to a unique physical machine, one or more simulation models, and a database comprising run time logdata collected from sensors [claimed contextual information] associated with the unique physi­cal machine. In some embodiments, each respective digital twin further comprises a multimedia database which is con­figured to store maintenance data [claimed contextual information] associated with the unique physical machine and inspection data associated with the unique physical machine... The system may also include a sensor interface configured to facilitate transfer of the run time log data from plurality of physical machines to the plurality of digital twins…The computer system receives sensor data from the physical machine and stores that data in association with the digital twin. The computer system may then identify one or more required maintenance tasks for the physical machine and send a notification of the one or more required maintenance tasks to an operator device; digital twins and neural network as individual claimed model for modeling device operations and data including the claimed error information, in 0026: Briefly, a DT is a digital version of a machine. Once created, the DT can be used to represent the machine in a digital representation of a real world system. The DT is created such that it is identical in form and behavior of the corresponding machine… For example, sensors may be placed on the machine to capture real-time (or near real-time) data from the physical object to relay it back to a remote DT…; where new fleets as added by loading data for a creating a digital twin, in 0033: The OEM 315 are the manufactures of the Machines 335 at the Site 305. These manufactures can provide machine information such as the datasheet, user manual, etc., associ­ated with the device... In some embodiments, the OEM 315 may also provide simulation models which are used in creation of the DT…. For example, in some embodiments, an Application Program Interface (API) is used to allow the Control Engineer 325 to create software programs for creating DT objects or data structures. These objects or data structures can be created locally and then uploaded to the Data Center 310 or, alterna­tively, the API may allow remote creation of the objects or data structures…; Examiner notes fleet disclosed as a group of similar machines in SPEC ¶0023)
wherein the digital twin comprises a representation of an environment of at least one of the … devices in the fleet; (in 0011: According to other embodiments, a system for using a digital twin for scalable machine maintenance includes an embedded computing sensor co-located with a physical machine and a digital twin of the physical machine located at the data center… The digital twin of the physical machine is configured to identify one or more required maintenance tasks for the physical machine based on the monitoring data, and send a notification of the one or more required maintenance tasks to an operator device.; And the fleet comprising the set group of DTs associated with plurality physical device, in 0006: … a system for using digital twins for scalable, model-based machine predic­tive maintenance comprises a plurality of digital twins and a simulation platform. The plurality of digital twins [claimed wherein the digital twin comprises a representation of an environment of at least one of the … devices in the fleet] corre­sponds to a plurality of remotely located physical machines [claimed fleet of devices as physical machines]. Each respective digital twin comprises product nameplate data corresponding to a unique physical machine, one or more simulation models, and a database comprising run time log data collected from sensors associated with the unique physi­cal machine…)
deploy the digital twin to a device of a technician; (end user performing machine maintenance, as claimed technician access to deployed digital twins to retrieve operational information, in 0025: … The use of DTs [claimed deploy the digital twin to a device of a technician for resolving maintaince issues], abstracts information relevant to machine maintenance from the underlying data and simulation model management infra­structure. This allows end users to perform machine mainte­nance more efficiently by having access to detailed informa­tion regarding past, current, and predicted machine operations [deploy the digital twin to a device of a technician]… When the faults are found, the system energy performance often already degraded from the normal and significant energy has been wasted. However, using a DT architecture, machines can be checked automati­cally or manually on a much more frequent basis which, in turn, results in quicker fault detection...)
when the issue has been identified in the fleet more than a threshold number of times, flag the issue; and transmit a warning corresponding to the flag. (notification as claimed warning corresponding to maintenance task as claimed identified flagged issue, in 0010-0011: … In other embodi­ments, the method further includes executing the simulation model on the computer system using a plurality of simulation engines operating in parallel to identify the one or more required maintenance tasks… The embedded computing sensor is config­ured to collect monitoring data from the physical machine and transfer the monitoring data to a data center. The digital twin of the physical machine is configured to identify one or more required maintenance tasks for the physical machine based on the monitoring data, and send a notification of the one or more required maintenance tasks to an operator device.; And claimed identified issue as fault detected from operational information occurring at least one time for detection more than zero, in 0025: … The use of DTs, abstracts information relevant to machine maintenance from the underlying data and simulation model management infra­structure. This allows end users to perform machine mainte­nance more efficiently by having access to detailed informa­tion regarding past, current, and predicted machine operations… When the faults are found, the system energy performance often already degraded from the normal and significant energy has been wasted. However, using a DT architecture, machines can be checked automati­cally or manually on a much more frequent basis which, in turn, results in quicker fault detection…)

	
	While Song teaches the use of model-based machine predictive maintenance using a plurality of digital twins corresponding to a plurality of remotely located physical machines. Song does not expressly disclose the plurality of physical machines as imaging devices.
	Olive teaches the plurality of physical machines as imaging devices, claimed image devices as monitored plurality of devices as depicted in Fig. 1, in 0042:  FIG. 1 shows an overview of a system 1 for automatic analysis of an operating state of a medical imag­ing device, like an MR device D. The analysis includes automatic failure or error diagnosis without any human interaction (of a service technician). In case of a failure, the cause and source of the detected failure should be identified automatically by the system, based on learned data of a trained artificial neural network (ANN)…
	In addition, Olive teaches modality as a system comprising a plurality of subcomponents that can be monitored, in 0002: MR scanners as one type of medical imaging modality are complex systems composed of hundreds of subcomponents, which are very sensitive to environmental changes and must be constantly monitored… And the make/model captured by the meta  data and text data associated medical imaging apparatus, in 0006-0007: According to a first aspect of the invention relates to a method for automatic failure analysis (error evaluation) in order to provide a result of the automatic failure analysis, which in case of a failure identifies a cause of the failure of a medical imaging apparatus (e.g. an MR scanner) during operation, …  Input data are read into a computer, which may be raw data or image data, acquired by the imaging apparatus in question…
The Song and Olive references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information processing method and systems using learning algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method for developing automatic failure analysis and evaluations 
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Olive and Song in order to “provide a solution for automatic and improved analysis with respect to such system failures” (Olive, 0005); Doing so would provide “a failure analysis tool, which improves the sensitivity and/or specificity of failure analysis” (Olive, 0005).
Additionally, while the combination of Song and Olive infer the use of digital twins for representing physical devices as a fleet (e.g. group/plurality of physical devices) and that physical devices include a plurality of imaging devices as noted above, Park expressly teaches the use of digital twins in representing imaging devices. (in 0185: In some embodiments, registration service 704 can be configured to create a virtual representation ( e.g., "digital twins" or "shadow records") of each object entity (e.g., person, room, building subsystem, device, and the like) in the building within Cloud building management platform 620. In some embodiments, the virtual representations are smart entities that include attributes defining or character­izing the corresponding object and are associated to the corresponding object entity via relational entities defining the relationship of the object and the smart entity represen­tation thereof… For example, the shadow record may be created as a type of data entity that is related to a linked data entity corresponding to the dynamic attribute of the object entity (e.g., the person, room, building subsystem, device, and the like)…; And the representations as imaging devices as depicted in Fig. 1, in 0078: In some embodiments, IoT devices may include sensors or sensor systems. For example, IoT devices may include…, imaging devices,….and/or any other type of sensors or sensing systems.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method for developing automatic information retrieval and processing algorithms using digital twins of physical systems, including imagine devices s as disclosed by Park with the method of information processing of a networked set of machines using model-based predictive maintenance techniques collectively disclosed by Song and Olive.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Park, Olive and Song in order to provide virtual representations to “maintain shadow copies of the object entities with versioning information so that entity service can store not only the most recent update of an attribute ( e.g., a dynamic attribute) associated with the object, but records of previous states of the attributes ( e.g., dynamic attributes) and/or entities” (Park, 0185); Doing so would provide a “shadow entity [that] may be used to determine additional analytics for the data point of the dynamic attribute” from the physical devices represented by the digital twin (Park, 0185).

Regarding claim 9, the rejection of claim 8 is incorporated. Claim limitation is similar to claim 2 limitation and is therefore rejected under the same rationale.

Regarding claim 10, the rejection of claim 8 is incorporated. Claim limitation is similar to claim 5 limitation and is therefore rejected under the same rationale.

Regarding claim 11, the rejection of claim 10 is incorporated and Song in combination with Olive Park teaches the apparatus of claim 10, wherein the digital twin is to be generated based on at least one (generating a new unique identification associated with generating a new digital twin, in 0006-0009: The plurality of digital twins [claimed generate a digital twin using the plurality of generated digital twins] corre­sponds to a plurality of remotely located physical machines. Each respective digital twin comprises product nameplate data corresponding to a unique physical machine, one or more simulation models, and a database comprising run time log data collected from sensors associated with the unique physi­cal machine... The system may also include a sensor interface configured to facilitate transfer of the run time log data from plurality of physical machines to the plurality of digital twins…The computer system receives sensor data from the physical machine and stores that data in association with the digital twin. The computer system may then identify one or more required maintenance tasks for the physical machine and send a notification of the one or more required maintenance tasks to an operator device; digital twins and neural network as individual claimed model for modeling device operations and data including the claimed error information, in 0026: Briefly, a DT is a digital version of a machine. Once created, the DT can be used to represent the machine in a digital representation of a real world system. The DT is created such that it is identical in form and behavior of the corresponding machine [claimed generate a digital twin based on the at least one of the make, the model, or the modality]…)

Regarding claim 12, the rejection of claim 8 is incorporated. Claim limitation is similar to claim 7 limitation and is therefore rejected under the same rationale.

Regarding independent claim 13 limitations, Song teaches method comprising: 
identifying an … device based on an image of the imaging device; determining at least one of a make, a model, or a modality of the … device based on the identification; (in 0006-0007: …The plurality of digital twins corre­sponds to a plurality of remotely located physical machines. Each respective digital twin [claimed identification of a device identifier with claimed model/modality as the device nameplate associated with a unique physical machine] comprises product nameplate data corresponding to a unique physical machine [claimed modality], one or more simulation models, and a database comprising run time logdata collected from sensors associated with the unique physi­cal machine. In some embodiments, each respective digital twin further comprises a multimedia database which is con­figured to store maintenance data associated with the unique physical machine and inspection data associated with the unique physical machine.; And capturing claimed modality as corresponding conditions of the physical machine, in 0008: In some embodiments of the aforementioned sys­tem, each respective digital twin comprises a web service interface configured to facilitate communication between the respective digital twin and one or more remote devices. In these embodiments, the system may further include a mobile device interface configured to facilitate monitoring of the plurality of remotely located physical machines via the plu­rality of digital twins… In some embodiments, each respective digital twin is configured to calculate a domain-specific Condition Index (CI) value cor­responding to conditions of the unique physical machine corresponding to the respective digital twin. The digital twins may use an observer block operation within their respective simulations to calculate the domain-specific CI value.; Examiner notes applicant specification discloses modality as different machines/devices, in SPEC ¶0018 )
identifying a fleet of … devices corresponding to the imaging device; storing error information corresponding to an issue of the … device in correspondence with the fleet of … devices and updating a digital twin corresponding to the fleet based on the error information; (claimed fleet as a plurality of physical machines, as claimed devices and claimed error information as stored run-time log data associated with the plurality of physical machines, in 0006-0009: The plurality of digital twins corre­sponds to a plurality of remotely located physical machines. Each respective digital twin comprises product nameplate data corresponding to a unique physical machine, one or more simulation models, and a database comprising run time log data collected from sensors associated with the unique physi­cal machine... The system may also include a sensor interface configured to facilitate transfer of the run time log data from plurality of physical machines to the plurality of digital twins…The computer system receives sensor data from the physical machine and stores that data in association with the digital twin. The computer system may then identify one or more required maintenance tasks for the physical machine and send a notification of the one or more required maintenance tasks to an operator device; digital twins and neural network as individual claimed model for modeling device operations and data including the claimed error information, in 0026: Briefly, a DT is a digital version of a machine. Once created, the DT can be used to represent the machine in a digital representation of a real world system. The DT is created such that it is identical in form and behavior of the corresponding machine… For example, sensors may be placed on the machine to capture real-time (or near real-time) data from the physical object to relay it back to a remote DT…; And digital twins for building model based machine predictive maintenance, in 0006: According to some embodiments, a system for using digital twins for scalable, model-based machine predic­tive maintenance comprises a plurality of digital twins and a simulation platform. The plurality of digital twins corre­sponds to a plurality of remotely located physical machines. Each respective digital twin comprises product nameplate data corresponding to a unique physical machine, one or more simulation models…; Examiner notes fleet disclosed as a group of similar machines in SPEC ¶0023)
wherein the digital twin comprises a representation of an environment of at least one of the … devices in the fleet; (in 0011: According to other embodiments, a system for using a digital twin for scalable machine maintenance includes an embedded computing sensor co-located with a physical machine and a digital twin of the physical machine located at the data center… The digital twin of the physical machine is configured to identify one or more required maintenance tasks for the physical machine based on the monitoring data, and send a notification of the one or more required maintenance tasks to an operator device.; And the fleet comprising the set group of DTs associated with plurality physical device, in 0006: … a system for using digital twins for scalable, model-based machine predic­tive maintenance comprises a plurality of digital twins and a simulation platform. The plurality of digital twins [claimed wherein the digital twin comprises a representation of an environment of at least one of the … devices in the fleet] corre­sponds to a plurality of remotely located physical machines [claimed fleet of devices as physical machines]. Each respective digital twin comprises product nameplate data corresponding to a unique physical machine, one or more simulation models, and a database comprising run time log data collected from sensors associated with the unique physi­cal machine…)
and deploying the digital twin to a device of a technician. (end user performing machine maintenance, as claimed technician access to deployed digital twins to retrieve operational information, in 0025: … The use of DTs, abstracts information relevant to machine maintenance from the underlying data and simulation model management infra­structure. This allows end users to perform machine mainte­nance more efficiently by having access to detailed informa­tion regarding past, current, and predicted machine operations… When the faults are found, the system energy performance often already degraded from the normal and significant energy has been wasted. However, using a DT architecture, machines can be checked automati­cally or manually on a much more frequent basis which, in turn, results in quicker fault detection...)
	
	While Song teaches the use of model-based machine predictive maintenance using a plurality of digital twins corresponding to a plurality of remotely located physical machines. Song does not expressly disclose the plurality of physical machines as imaging devices.
	Olive teaches the plurality of physical machines as imaging devices, claimed image devices as monitored plurality of devices as depicted in Fig. 1, in 0042:  FIG. 1 shows an overview of a system 1 for automatic analysis of an operating state of a medical imag­ing device, like an MR device D. The analysis includes automatic failure or error diagnosis without any human interaction (of a service technician). In case of a failure, the cause and source of the detected failure should be identified automatically by the system, based on learned data of a trained artificial neural network (ANN)…
In addition, Olive teaches modality as a system comprising a plurality of subcomponents that can be monitored, in 0002: MR scanners as one type of medical imaging modality are complex systems composed of hundreds of subcomponents, which are very sensitive to environmental changes and must be constantly monitored… And the make/model captured by the meta  data and text data associated medical imaging apparatus, in 0006-0007: According to a first aspect of the invention relates to a method for automatic failure analysis (error evaluation) in order to provide a result of the automatic failure analysis, which in case of a failure identifies a cause of the failure of a medical imaging apparatus (e.g. an MR scanner) during operation, …  Input data are read into a computer, which may be raw data or image data, acquired by the imaging apparatus in question…
The Song and Olive references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information processing method and systems using learning algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method for developing automatic failure analysis and evaluations of machine states, including medical imaging deices as disclosed by Olive with the method of information processing of a networked set of machines using model-based predictive maintenance techniques as disclosed by Song.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Olive and Song in order to “provide a solution for automatic and improved analysis with respect to such system failures” (Olive, 0005); Doing so would provide “a failure analysis tool, which improves the sensitivity and/or specificity of failure analysis” (Olive, 0005).
(in 0185: In some embodiments, registration service 704 can be configured to create a virtual representation ( e.g., "digital twins" or "shadow records") of each object entity (e.g., person, room, building subsystem, device, and the like) in the building within Cloud building management platform 620. In some embodiments, the virtual representations are smart entities that include attributes defining or character­izing the corresponding object and are associated to the corresponding object entity via relational entities defining the relationship of the object and the smart entity represen­tation thereof… For example, the shadow record may be created as a type of data entity that is related to a linked data entity corresponding to the dynamic attribute of the object entity (e.g., the person, room, building subsystem, device, and the like)…; And the representations as imaging devices as depicted in Fig. 1, in 0078: In some embodiments, IoT devices may include sensors or sensor systems. For example, IoT devices may include…, imaging devices,….and/or any other type of sensors or sensing systems.)
The Song, Olive, and Park references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and processing system associated with physical system using virtual representations (e.g. digital twins).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method for developing automatic information retrieval and processing algorithms using digital twins of physical systems, including imagine devices s as disclosed by Park with the method of information processing of a networked set of machines using model-based predictive maintenance techniques collectively disclosed by Song and Olive.


Regarding claims 14-16 and 20, the rejection of claim 13 is incorporated. Claims 14-16 and 20 limitations are similar to claims 2-4 and 7 limitations respectively and are therefore rejected under the same rationale.

Regarding claims, 17-18 the rejection of claim 16 is incorporated. Claims 17-18 limitations are similar to claims 5-6 limitations respectively and are therefore rejected under the same rationale.

Regarding claim 19, the rejection of claim 13 is incorporated and Song in combination with Olive Park teaches the method of claim 13, further including: deploying the digital twin to the device of the technician; and when the issue has been identified in the fleet more than a threshold number of times: flagging the issue; and transmitting a warning corresponding to the flag. (notification as claimed warning corresponding to maintenance task as claimed identified flagged issue, in 0010-0011: … In other embodi­ments, the method further includes executing the simulation model on the computer system using a plurality of simulation engines operating in parallel to identify the one or more required maintenance tasks… The embedded computing sensor is config­ured to collect monitoring data from the physical machine and transfer the monitoring data to a data center. The digital twin of the physical machine is configured to identify one or more required maintenance tasks for the physical machine based on the monitoring data, and send a notification of the one or more required maintenance tasks to an operator device.; And claimed identified issue as fault detected from operational information occurring at least one time for detection more than zero, in 0025: … The use of DTs, abstracts information relevant to machine maintenance from the underlying data and simulation model management infra­structure. This allows end users to perform machine mainte­nance more efficiently by having access to detailed informa­tion regarding past, current, and predicted machine operations… When the faults are found, the system energy performance often already degraded from the normal and significant energy has been wasted. However, using a DT architecture, machines can be checked automati­cally or manually on a much more frequent basis which, in turn, results in quicker fault detection…)
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Mong et al. (US Pat. No. 11,072,356): teaches utilizing the digital twin to create a prediction and/or result (e.g., a predicted schedule) that may be transmitted back to the installed product or to other systems (not shown); and a medical device, such as a magnetic resonance imaging (MRI) device as the represented system.
Nuthi et al. (US Pub. No. 2020/0211699) teaches using a digital twin as a virtual representation of  physical machines; where the physical machine includes an imaging device.
Xin et al. (US Pub. No. 20190086911) teaches digital twin may be a computer model that virtually represents the state of an installed product. The digital twin may include a code object with parameters and dimensions of its physical twin's parameters and dimensions that provide measured values, and keeps the values of those parameters and dimensions current by receiving and updating values via outputs from sensors embedded in the physical twin; where a physical object represented can include imaging devices.
Kiraly et al. ( Foreign Publication Number: EP-3486675-B1): teaches the content in the cited Olive references directed to the use of imaging devices as physical system that can be monitored digitally using a machine learning model-based method/system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.O.A./Examiner, Art Unit 2126  
                                                                                                                                                                                                                
                                                                                                                                                                                             
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129